           Case 1:19-cv-00599-AWI-GSA Document 15 Filed 01/06/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES L. BROOKS,                                 1:19-cv-00599-AWI-GSA-PC
12                Plaintiff,                          FINDINGS AND RECOMMENDATIONS,
                                                      RECOMMENDING THAT THIS CASE
13         vs.                                        BE DISMISSED, WITH PREJUDICE,
                                                      FOR FAILURE TO STATE A CLAIM
14   KELLY SANTORO, et al.,                           (ECF No. 11.)
15                Defendants.                         OBJECTIONS, IF ANY, DUE WITHIN
                                                      FOURTEEN (14) DAYS
16

17

18

19

20

21

22

23          On July 30, 2020, the Court dismissed Plaintiff’s Complaint for failure to state a claim,
24   with leave to file a First Amended Complaint within thirty days. (ECF No. 11.) On October 9,
25   2020, Plaintiff was granted a forty-five day extension of time to file the First Amended
26   Complaint. (ECF No. 14.) The forty-five day time period has now expired and Plaintiff has not
27   filed a First Amended Complaint nor requested a further extension of time. As a result, there is
28   no pleading on file which sets forth any claims upon which relief may be granted.
            Case 1:19-cv-00599-AWI-GSA Document 15 Filed 01/06/21 Page 2 of 2



 1          Accordingly, IT IS HEREBY RECOMMENDED that:
 2          1.      Pursuant to 28 U.S.C. § 1915A and 28 U.S.C. § 1915(e), this case be
 3                  DISMISSED, with prejudice, based on Plaintiff’s failure to state a claim upon
 4                  which relief may be granted under § 1983; and
 5          2.      The Clerk be directed to CLOSE this case.
 6          These findings and recommendations are submitted to the United States District Judge
 7   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 8   (14) days from the date of service of these findings and recommendations, Plaintiff may file
 9   written objections with the court.    Such a document should be captioned “Objections to
10   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
11   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
12   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
13   (9th Cir. 1991)).
14
     IT IS SO ORDERED.
15

16      Dated:     January 6, 2021                            /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
